DETAILED ACTION
This office action is in response to the application filed June 26, 2019. 
Claims 1-20 are pending. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, and 4-10 are rejected under 35 U.S.C. 103 as being unpatentable over “Liu” (US2014/0307827) in view of “Chauh” (US Patent Number 9,569,112). 

Regarding Claim 1, Liu teaches: 


(e.g. 200, Fig. 1) and a second electronic device (e.g. 100, Fig. 1) having a plurality of transmission interfaces, (110-1 throught 110-N, Fig. 1) the judgment method is started after the first electronic device electrically connected to one of the transmission interfaces of the second electronic device, (410, Fig. 2)

comprising: an interface information capturing process, which is capturing an interface information of the transmission interface of the second electronic device connected to the first electronic device; (See 420, Fig. 2, ¶¶18-21, ¶29 describing identifying the interface specification of the connected host interface)
 a compatibility comparison process, which is obtaining a comparison result ( See 420, Fig. 2, based on the determination of the interface specification, S_Det, e.g. ¶18, which identifies compatible interface specifications and power levels for transmission)

a compatibility determination process, which is obtaining a determination result by comparing the comparison result with an interface information of another transmission interface of the second electronic device; (See 430, 440, Fig. 2, ¶21 describing comparing the evaluation of channel quality for transmission configurations between the interface options 110_1…110_N to determin the transmission configuration for use in communicating with the host 200)

(440, Fig. 2 teaches enabling the selected compatible transmission interface configuration for data transmission, ¶21, ¶29). 

Liu does not teach, but Chauh teaches: 
by comparing the interface information with a compatibility database; (See Chauh, 312,314 Fig. 3 and the associated text Col. 7, Ln 25-50 of Chauh teaching retaining a blacklist of compatible or incompatible hardware for use indetermining compatible devices when connected with the subject storage system.) 

In addition, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the application to combine the teachings of Liu and Chauh as each is directed to ensuring hardware compatibility between connected devices and Chauh recognized the added benefit of a compatibility list that “By using dynamic drive compatibility information, rather than hard-coded drive compatibility information in device firmware, the drive compatibility information may be relatively easily updated at a single source, without the need to update the firmware.” (
Regarding Dependent claims 4-10, Liu and Chauh further teach: 

4. The judgment method of claim 1, wherein the interface information capturing process further comprises judging the type of the first transmission interface.  (Liu e.g. ¶20 “Therefore, the transmitter 130 determines usable transmission configurations based on the detection result S_Det, wherein the detection result S_Det indicates the interface specification and the permitted maximum power level of the connection interface 210 currently connected to the host 200.  The transmitter 130 then selects usable transmission configurations from all combinations obtained from the table according to the power limit as defined by the interface specification.  If the connection interface 210 of the host 200 is compatible with multiple interface specifications, the current operating interface specification will be regarded as the main one.  For instance, when the connection interface 210 of the host 200 operates at the USB 3.0 mode, the power limit of the interface specification is 4.5 W. Hence, the transmitter 130 will select transmission configurations, each having the power consumption less than 4.5 W, from all possible configurations, and then select one from these selected transmission configurations to perform data transmission with the receiver 300.”)
5. The judgment method of claim 1, wherein the compatibility comparison process compares the interface information with one of the incompatible data table of the compatibility database to generate a comparison result.  (See Chauh e.g. Col 5, Ln57 to Col. 6, Ln 30 describing compatibility database as identifying compatible or incompatible hardware devices). 

6. The judgment method of claim 5, further comprises adding the interface information to the incompatible data table when the interface information does not exist in the (See updating the compatibility database at 404, Fig. 4, Col. 7, Ln57-65). 

7. The judgment method of claim 6, wherein the compatibility determining process further comprising: capturing an interface information of one of the transmission interfaces other than the transmission interface connected to the first electronic device; (See e.g. 140, Fig. 1 of Chauh, Col, 3, Ln 15-30 describing a plurality of hardware interfaces bays and ports of different types for which the compatibility determination process of Fig. 2 is applied) and comparing the interface information with the content of the compatibility database to obtain the determination result.  (See Chauh, 312,314 Fig. 3 and the associated text Col. 7, Ln 25-50 of Chauh teaching retaining a blacklist of compatible or incompatible hardware for use indetermining compatible devices when connected with the subject storage system.)

8. The judgment method of claim 7, wherein the interface information is compared with the compatible data table or the incompatible data table of the compatibility database.  (See Chauh e.g. Col 5, Ln57 to Col. 6, Ln 30 describing compatibility database as identifying compatible or incompatible hardware devices).


9. The judgment method of claim 1, wherein the recommendation execution process further comprises causing the first electronic device and the second electronic device to (See e.g. 440, Fig. 2 of Liu teaches enabling  data transmission between the devices based on the identified interface specification). 

10. The judgment method of claim 1, wherein the interface information comprises at least a piece of mainboard information, a piece of operating system version information, a piece of host controller information, a piece of transmission rate information, a piece of bandwidth information, a piece of basic output input system version information, and/or a piece of interface model information. (See Liu 420, Fig. 2, ¶¶18-21, ¶29 describing identifying the interface specification of the connected host interface)


Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over “Liu” (US2014/0307827) in view of “Chauh” (US Patent Number 9,569,112) as applied above and further in view “Tomlin” (US PG Publication 2013/0318289)

Regarding Claim 1, Liu et al teach the limitations of claim 1, but not those of claim 2, while Tomlin teaches: 
2. The judgment method of claim 1, further comprises a test determination process, comprising: testing a transmission rate or a communication bandwidth of a transmission interface of the second electronic device and the first electronic device; (See e.g. host transfer rate detection e.g. ¶¶235-236)
(See ¶¶235-236 comparing transfer rate to predefined threshold rate indicating compliance with an interface standard revision level

and performing the interface information capturing process when the transmission rate is less than the default rate, or the communication bandwidth is less than the default bandwidth.  (See ¶¶235-236 using comparision of rate to predefined threshold to determine implementation of functionality) [Here, Tomlin teaches the comparison of the transfer rate to a threshold to determine when to enable/disable certain functionality. One of ordinary skill would be motivate to applyin this comparison technique to the interface information identifying steps in Liu because Tomlin recognized transfer speeds “implies operation up to a particular revision level of a standard (e.g. interface standard revision level),” (¶236). 
In addition, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the application to combine the teachings of Liu et al and Tomlin as each is directed to ensuring compatibility between connected devices and Tomlin recognized such “[a]dvancements in interfacing hosts with storage systems/sub-systems are needed to provide improvements in performance, efficiency, and utility of use.” (¶4). 

Regarding Claim 3, Tomlin furher teaches: 


3. The judgment method of claim 2, wherein after the completion of the test determination process, when the transmission rate is greater than or equal to the 15default (See e.g. ¶235-236 described above, and e.g. example process in Fig. 2, which enables/disables functionality based on the transmission speed and then ends the process 299).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The additional references cited in the attached PTO-892 form include addition references relevant to ensuring compatibility between interfaced devices
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW J BROPHY whose telephone number is (571)270-1642.  The examiner can normally be reached on Monday-Friday, 9am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wei Zhen can be reached on 571-272-3708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






MJB
9/2/2021

/MATTHEW J BROPHY/Primary Examiner, Art Unit 2191